

114 HR 6460 IH: Buy America for Drinking Water Extension Act of 2016
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6460IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mrs. Bustos (for herself, Mr. Lipinski, Mr. Jones, Mr. Rush, Ms. Kaptur, Mr. Nolan, Ms. Norton, Ms. Moore, Mr. Pocan, Mr. Gallego, Mr. Garamendi, Mr. Foster, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require, for projects for the construction, alteration,
			 maintenance, or repair of treatment works funded through a State drinking
			 water treatment revolving loan fund, the use of iron and steel products
			 that are produced in the United States.
	
 1.Short titleThis Act may be cited as the Buy America for Drinking Water Extension Act of 2016. 2.Requirements for use of American materialsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the following:
			
				(s)Requirements for use of American materials
 (1)In generalFunds made available from a State drinking water treatment revolving loan fund established under this section may not be used for a project for the construction, alteration, maintenance, or repair of collection, treatment, storage, and distribution facilities, including publicly and privately owned pipes or other constructed conveyances, unless all of the iron and steel products used in the project are produced in the United States.
 (2)Definition of iron and steel productsIn this section, the term iron and steel products means the following products made primarily of iron or steel: Lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials.
 (3)ApplicationParagraph (1) shall not apply in any case or category of cases in which the Administrator finds that—
 (A)applying paragraph (1) would be inconsistent with the public interest; (B)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (C)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.
 (4)WaiverIf the Administrator receives a request for a waiver under this section, the Administrator shall— (A)make available to the public, on an informal basis, a copy of the request and information available to the Administrator concerning the request;
 (B)make the request and accompanying information available by electronic means, including on the official public Internet site of the Environmental Protection Agency; and
 (C)allow for informal public input on the request for at least 15 days prior to making a finding based on the request.
 (5)International agreementsThis section shall be applied in a manner consistent with United States obligations under international agreements.
 (6)Management and oversightThe Administrator may retain up to 0.25 percent of the funds appropriated for this section for management and oversight of the requirements of this subsection.
 (7)No effect on other requirementsThe requirement in paragraph (1) is in addition to any other applicable requirements for the construction, alteration, maintenance, or repair of facilities using iron and steel products that are produced in the United States.
 (8)Effective dateThis subsection does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to October 1, 2018..
		